Citation Nr: 0906660	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  02-17 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 
1976.  He had a subsequent period of active service in the 
Texas Army National Guard from May 1980 to August 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Waco, Texas 
that denied service connection for anxiety and depression.  A 
personal hearing was held before the undersigned Acting 
Veterans Law Judge at the RO (i.e., a Travel Board hearing) 
in May 2005.  At the hearing, the Veteran stated that he 
wanted to expand his claim for service connection for a 
psychiatric disorder to include the issue of service 
connection for PTSD, and thus the issue is as characterized 
on the first page of this remand.

This case was previously before the Board in September 2005 
when it was remanded for further development.

Also noted in the Board remand dated in September 2005, by a 
statement, dated in May 2005, the Veteran appears to be 
raising a claim for service connection for a left knee 
disability.  This issue is not in appellate status and is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The Veteran 
contends that his current psychiatric disorder is due to his 
active service and, specifically, to his report of a personal 
assault while in service.

This case was previously before the Board in September 2005, 
and it was remanded for the Veteran to be afforded an 
appropriate VA Compensation and Pension (C&P) examination to 
determine the nature and etiology of the Veteran's current 
psychiatric disorder.  Pursuant to the Board's remand, the 
Veteran was afforded a VA C&P examination in February 2006.  
After examination, the examiner stated that the Veteran made 
an atypical presentation for PTSD and indicated that further 
psychiatric testing was scheduled.  Subsequently, no fewer 
than three addenda to the February 2006 examination report 
were prepared, the last dated in March 2006.  In the first 
addendum, no definitive diagnosis was offered regarding the 
Veteran's condition.  In the second addendum to the February 
2006 examination report, the examiner indicated that the 
Veteran came across as much more forthcoming, that the 
Veteran's reported stressors from the military appeared 
plausible, and all of the criteria for a diagnosis of PTSD 
were met.  In the third addendum to the February 2006 
examination report, the Veteran was diagnosed with delusion 
disorder, paranoid type, possibly originating while in the 
service but not detected or treated, with many components of 
anxiety disorder.  However, the examiner failed to render an 
opinion on the etiology of the Veteran's current psychiatric 
disorder.

The Board notes that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board has no discretion and must remand this 
claim to obtain an opinion regarding the nature and etiology 
of the Veteran's current psychiatric disorder.

The Board also notes that once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  As such, the Board has no 
discretion and must remand the claim.

Careful review of the claims folder reveals that the Veteran 
receives psychiatric treatment from the VA at the Central 
Texas HCS and that the most recent VA medical record 
pertaining to the Veteran is dated in May 2006.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2008).  In Bell v. Derwinski, 
2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the AMC 
should attempt to obtain VA clinical records pertaining to 
the Veteran's psychiatric treatment dated since May 2006.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran's treatment 
that are dated from May 2006 to the 
present, including those from the VA 
Central Texas HCS.  Any additional 
pertinent records identified by the 
Veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his psychiatric 
disorder.  The claims folder should be 
made available to and reviewed by the 
physician.  The examiner must rule in or 
exclude a diagnosis of PTSD.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should identify the stressor 
upon which the diagnosis is based.  If a 
psychiatric disorder other than PTSD is 
diagnosed, the examiner should offer an 
opinion as to whether it is as likely as 
not that the psychiatric disorder is 
related to or had its onset during 
service.  In doing so, the examiner must 
acknowledge and discuss the reports of 
the February 2006 VA medical examination 
and all addenda.  The rationale for all 
opinions expressed should be provided in 
a report.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's service 
connection claim.  If action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

